The plaintiff brings this action against the defendant as an indorser of a promissory note made by J. Bryant Smith, and the following is a copy of said note: *Page 193 
"$271 69/100.                    NEW YORK, July 18th, 1860.
"Three months after date, I promise to pay to the order of Charles Robinson, two hundred and seventy-one 69/100 dollars, for value received, at the office of Collins  Bowne, 96 Broadway.                 (Signed)          J. BRYANT SMITH. Indorsed, "CHARLES ROBINSON,
                            "214 E. 18th st."
The case was tried before a referee, who found the following facts: "That when the said note became due, it was presented for payment at the office of Collins  Bowne, in the city of New York, where the same was payable, and payment demanded, which was refused. That, on the 22d day of October, 1861, the said notary public mailed a notice of protest of said note, in the post-office in the city of New York, where the defendant resided, directed to the said defendant, at the city of New York, and prepaid the postage thereon. That the said notice never reached the defendant, nor did he receive any notice of the protest of said note. That, at the time the defendant indorsed said note, he added below his name a memorandum of his residence, `No. 214 E. 18 st.' That he then and ever since resided at No. 214 East 18th street, in said city of New York, as indicated and noted by him on said note." And upon these facts the referee found that the said note was not properly protested, so as to charge the defendant as indorser. That the mailing of the said notice of protest to the defendant, addressed to him, "Charles Robinson,Esq., city of New York," was not sufficient, and he gave judgment for the defendant, and on appeal to the General Term, the judgment was affirmed, and the plaintiffs have appealed to this court.
The law was settled, prior to the passage of the act of April 14, 1857, chapter 416, Laws of 1857, that when the indorser resides at the place of the presentment and dishonor of the note, the notice must be served on him personally, or, what was deemed equivalent, must be left at his dwelling or place of business, if he had one there. (Ireland v. Kip, 10 Johns. 490; Smedes v.Bank of Utica, 20 id. 372; *Page 194 Ransom v. Mack, 2 Hill, 587; Sheldon v. Benham,
4 id. 129; Van Vechten v. Pruyn, 3 Kern. 549.) This is the language of all the cases, and it is proper to remark, that, originally, service through the post was not allowed in any case. (Ransom
v. Mack, 2 Hill, 587; 3 Kern. 551.) The act of April 14, 1857, provides, that, when the residence of the indorser of a promissory note shall be in the city or town where such promissory note, etc., is payable, or legally presented for payment, etc., all notices of non-payment of such promissory note may be served by depositing the same, with the postage thereon prepaid, in the post-office of the city or town where such promissory note, etc., was payable, or legally presented for payment, directly to the indorser, at such city or town. The notary in this case certainly complied with the strict language of this statute, in mailing this notice of protest through the post-office to the defendant, directed to him at the city of New York. The very letter of this statute was complied with. There is no ambiguity in the language employed to express the legislative intent in this statute. When an act of the legislature is conceived in clear and precise terms, when the sense is manifest, and leads to nothing absurd, there can be no reason to refuse the sense it naturally presents. To go elsewhere in search of conjectures, in order to restrain or extinguish it, is to endeavor to elude it. If this dangerous method be once admitted, there will be no act which it will not render useless. (Vattel, book 2, ch. 17, § 263; Jackson v. Lewis, 17 Johns. 477; Smith on the Construction of Statutes, p. 627, § 478.) Puffendorf says, that, "if the words of the law express clearly the sense and intention, we must hold to that." This is but the affirmance of the general rule laid down by Vattel, as a maxim of interpretation, that it is not allowable to interpret what has no need of interpretation. The duty of courts is, when the language is clear and explicit, to follow and give it its full effect.
In such cases, the words of the statutes are deemed both the body and soul of the statute, and the letter and spirit are considered as united. *Page 195 
A statute is the declared will of the legislative power of the State. If its language is plain and unambiguous, there is no room for construction. The language of this statute is clear and perspicuous. It says, in plain words, that this notice of protest may be served by depositing it in the post-office of the city or town, directed to the indorser, at such city or town, with the postage thereon prepaid. We are asked to impose a further condition, as reasonable and just, to secure the interest, and protect the rights of the indorser, to wit, to require it to be addressed to the indorser at the number and street of his residence. This, it is claimed, must be done where his number and street appear by memorandum under his name. The court below so held, but not, if I appreciate the reasoning of the court, upon the language of requirement of the statute, but upon the ground, that, where such a memorandum is made by the indorser, there is an implied contract, that such notice of dishonor shall be sent to him at such particular place. This is wholly unsound. There can be no implied contract in such a case to give any other notice of the dishonor of the note, than such as the law requires to be given; and when the statute says, that such notice may be served by sending the same through the post with such a general direction, the courts have no right to impose further terms, because they think the statute terms unreasonable. It is our duty to administer the law as it is, and all complaints against the wisdom of the statute are more properly made to the legislature, where the evils complained of can be redressed. The service is complete, by a mere deposit in the post-office, properly directed, whether it ever reaches the indorser or not. He takes the risk of mail. (3 Kern. 551.) If I am right in the views above expressed, it follows, that the judgment of the General Term and the referee should be reversed, and a new trial granted.
Judgment affirmed. *Page 196